NUMBER 13-17-00516-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


JUSTIN BAYARDO,                                                         Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 117th District Court
                        of Nueces County, Texas.


                      MEMORANDUM OPINION
           Before Justices Contreras, Longoria, and Hinojosa
              Memorandum Opinion by Justice Longoria

      Appellant Justin Bayardo was convicted of two counts of aggravated kidnapping

and one count of aggravated sexual assault. See TEX. PENAL CODE ANN. §§ 20.04, 22.021

(West, Westlaw through 2017 1st C.S.). Bayardo elected to have the court assess

punishment. After finding the enhancement true, punishment was assessed at sixty-

years’ incarceration for each count, to run concurrently.   Bayardo’s court-appointed
counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967).

Bayardo timely filed a pro se response. We affirm.

                                          I.      ANDERS BRIEF

        Pursuant to Anders, Bayardo’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that his review of the record yielded no

grounds of error upon which an appeal can be predicated. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Bayardo’s counsel carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgment. Counsel has informed this Court, in

writing, that counsel has: (1) notified the appellant that counsel has filed an Anders brief

and a motion to withdraw; (2) provided appellant with a copy of the Anders brief and

motion to withdraw; (3) informed the appellant of his rights to file a pro se response 1 and

review the record preparatory to filing that response; and (4) provided the appellant with

a form motion for pro se access to the appellate record with instructions to file the motion


        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008).

                                                    2
in this Court. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. Bayardo has filed

a pro se response.

                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). If a later pro se brief is filed after an Anders brief has been submitted on

behalf of the appellant, the court of criminal appeals has in Bledsoe stated an appellate

court has two choices. Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005).

We may determine the appeal is wholly frivolous and issue an opinion after reviewing the

record and finding no reversible error. Id. at 826–827. Alternatively, if we determine that

arguable grounds for appeal exist, we must remand for the appointment of new counsel

to brief those issues. Id. at 827.

       We have conducted an independent review of the record, including appellate

counsel’s brief and Bayardo’s pro se response, and find no reversible error. See Anders,
386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe,

178 S.W.3d at, 826–27. We agree with counsel that the record presents no arguably

meritorious grounds for review and the appeal is frivolous. See Garner, 300 S.W.3d at

766; Bledsoe, 178 S.W.3d at 827.

                                III.   MOTION TO WITHDRAW

       ln accordance with Anders, Bayardo’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also ln re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas



                                            3
1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Bayardo and to advise him of his right to file a petition

for discretionary review. 2 See TEX. R. APP. P. 48.4; see also ln re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        Counsel’s motion to withdraw is granted. We affirm the trial court’s judgment.



                                                                             NORA L. LONGORIA
                                                                             Justice



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of June, 2018.




        2 No substitute counsel will be appointed. If Bayardo seeks further review of this case by the Texas

Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

                                                       4